 


110 HR 3980 IH: Families First Immigration Enforcement Act
U.S. House of Representatives
2007-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3980 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2007 
Ms. Solis introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for safe and humane policies and procedures pertaining to the arrest, detention, and processing of aliens in immigration enforcement operations. 
 
 
1.Short titleThis Act may be cited as the Families First Immigration Enforcement Act. 
2.DefinitionsIn this Act: 
(1)DepartmentThe term Department means the Department of Homeland Security. 
(2)SecretaryThe term Secretary means the Secretary of Homeland Security. 
(3)SSAThe term SSA means appropriate State social service agencies. 
3.Arrest procedures 
(a)In generalAny immigration workplace enforcement operation by the Department for alleged violations under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), which is reasonably calculated to apprehend, or results in the apprehension of, at least 50 aliens, shall be carried out in accordance with the procedures described in this section. 
(b)State notificationThe Department shall provide State officials with sufficient advance notice of all immigration workplace enforcement operations to allow State law enforcement officials to notify SSA of— 
(1)the specific area of the State that will be affected; 
(2)the languages spoken by employees at the target worksite; and 
(3)any special needs of the employees. 
(c)NGO notification 
(1)In generalThe Department and the applicable SSA shall determine how appropriate nongovernmental organizations will be notified on the day of the enforcement action. 
(2)ParticipationAt the discretion of the SSA, representatives of the nongovernmental organization who speak the native language of the aliens detained in the enforcement action may be permitted to participate with SSA officials in interviewing such aliens. 
(d)Determination of risk to relativesThe Department shall provide the applicable SSA with unfettered and confidential access to aliens detained in the enforcement action to assist in the screening and interviews of aliens to determine whether the detainee, the detainee’s children, or other vulnerable people, including elderly and disabled individuals, have been placed at risk as a result of the detainee’s arrest. 
(e)Medical screeningAfter SSA officials have met with the alien detainees, qualified medical personnel from the Division of Immigration Health Services of the Department of Health and Human Services shall— 
(1)conduct medical screenings of the alien detainees; and 
(2)identify and report any medical issues that might necessitate humanitarian release or additional care. 
(f)Consideration of recommendationsThe Department shall immediately consider recommendations made by the applicable SSA and the Division of Immigration Health Services about alien detainees who should be released on humanitarian grounds, including alien detainees who— 
(1)have a medical condition that requires special attention; 
(2)are pregnant women; 
(3)are nursing mothers; 
(4)are the sole caretakers of their minor children or elderly relatives; 
(5)function as the primary contact between the family and those outside the home due to language barriers; 
(6)are needed to support their spouses in caring for sick or special needs children; 
(7)have spouses who are ill or otherwise unable to be sole caretaker; or 
(8)are younger than 18 years of age. 
(g)PublicityThe Department shall provide, and advertise in the mainstream and foreign language media, a toll-free number through which family members of alien detainees may report such relationships to operators who speak English and the majority language of the target population of the enforcement operation and will convey such information to the Department and the applicable SSA. 
4.Detention procedures 
(a)In generalIn order to maximize full and fair visitation by children, immediate family members, and counsel, an alien should be detained, to the extent space is available, in facilities within the physical jurisdiction or catchment area of the local field office of United States Immigration and Customs Enforcement. 
(b)Release 
(1)In generalNot later than 72 hours of an alien’s apprehension, the alien shall be released from Department custody, in accordance with paragraph (2), if the alien— 
(A)is not subject to mandatory detention under section 235(1)(B)(iii)(IV), 236(c), or 236A of the Immigration and Nationality Act (8 U.S.C. 1225(1)(B)(iii)(IV), 1226(c), and 1226a); 
(B)does not pose an immediate flight risk; and 
(C)meets any of the criteria set forth in section 3(f). 
(2)Type of releaseAn alien shall be released under this subsection— 
(A)on the alien’s own recognizance; 
(B)by posting a minimum bond under section 236(a) of the Immigration and Nationality Act (8 U.S.C. 1226(a)); 
(C)on parole in accordance with section 212(d)(5)(A) of such Act (8 U.S.C. 1182(d)(5)(A)); or 
(D)through the Intensive Supervision Appearance Program or another comparable alternative to detention program. 
5.Legal orientation presentationsAny alien arrested in an immigration enforcement operation that is reasonably calculated to apprehend, or results in the apprehension of, at least 50 aliens shall have access to legal orientation presentations provided by independent, nongovernmental agencies through the Legal Orientation Program administered by the Executive Office for Immigration Review. 
6.Regulations concerning the treatment of aliens in a vulnerable population in the United StatesNot later than 6 months after the date of the enactment of this Act, the Secretary shall promulgate regulations to implement this Act, in accordance with the notice and comment requirements under subchapter II of chapter 5 of title 5, United States Code (commonly referred to as the Administrative Procedure Act). 
7.Report to congressThe Secretary shall submit an annual report that describes all the actions taken by the Department to implement this Act to— 
(1)Committee on the Judiciary of the Senate; 
(2)Committee on the Judiciary of the House of Representatives; 
(3)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(4)the Committee on Homeland Security of the House of Representatives. 
8.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 
 
